ITEMID: 001-102902
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF PROKOPENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 5-3
JUDGES: Mirjana Lazarova Trajkovska;Rait Maruste;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1973 and lives in the town of Konotop, Ukraine.
5. The applicant worked as a customs officer at the Konotop railway border checkpoint.
6. According to the records provided by the Government, on 18 February 2002 criminal proceedings were instituted against the applicant in connection with one episode of smuggling forty electronic devices of the same type, intended for military use. On 9 October 2002 and 18 November 2002 criminal proceedings were instituted against Mr K. and Ms T., respectively, in connection with the same episode of smuggling.
7. On 7 October 2002 the applicant was arrested on the suspicion that he had committed the above crime. On 10 October 2002 the Shevchenkivsky District Court of Kyiv ordered the applicant’s detention on remand relying on the suspicion that he had committed a crime punishable by imprisonment. It also considered that keeping the applicant in detention was necessary to secure the proper conduct of the proceedings, given the risk that he might leave Ukraine and obstruct the investigation.
8. On 22 November 2002 the proceedings against the applicant, Mr K. and Ms. T. were joined.
9. On an unspecified date in March 2003 the applicant’s criminal case was sent to the Konotop Court for consideration.
10. On 4 April 2003, 22 August 2003, and 10 October 2003 the Konotop Court dismissed the applicant’s requests for release, having found that the detention on remand had been ordered at the investigation stage in accordance with law and that there was no reason to replace it with another preventive measure.
11. On 8 December 2003 the Konotop Court convicted the applicant of smuggling, abuse of authority and tax evasion. The court sentenced the applicant to eleven years’ imprisonment.
12. On 15 April 2004 the Sumy Regional Court of Appeal quashed that judgment and remitted the case for a new consideration to the Krolevetsky Court. By the same ruling, the court of appeal continued the applicant’s remand in custody without indicating any reason.
13. On 5 May 2004 the Supreme Court rejected the applicant’s and Mr K.’s requests for leave to appeal in cassation against the decision of 15 April 2004.
14. On 7 December 2004 the applicant lodged a request for release which was dismissed the same day. The Krolevetsky Court found that the detention on remand had been ordered at the investigation stage in accordance with law and that there was no reason to replace it with another preventive measure.
15. On 20 January 2005 the Krolevetsky Court ordered an expert examination of the smuggled devices.
16. On 11 April 2005 the applicant lodged a request with the trial court asking the court to lift the preventive measure of detention. On 14 April 2005 the court dismissed his request, having found that the detention on remand had been ordered at the investigation stage in accordance with law and that there was no reason to replace it with another preventive measure.
17. On 30 January 2006 the expert report was sent to the court.
18. According to the records provided by the Government, between 15 April 2005 and 31 March 2006 the Krolevetsky Court scheduled no hearings.
19. On 12 May 2006 the Krolevetsky Court convicted the applicant of smuggling, abuse of authority and tax evasion. The court sentenced the applicant to four years’ imprisonment with confiscation of his movable property.
20. On 10 August 2006 the Sumy Regional Court of Appeal upheld the judgment of 12 May 2006 with minor amendments.
21. On 8 May 2007 the Supreme Court rejected the applicant’s request for leave to appeal in cassation.
22. While the criminal proceedings against the applicant were pending, the applicant unsuccessfully sought institution of criminal proceedings against the persons who prepared the expert reports in his criminal case.
23. Provisions of the Code of Criminal Procedure of 28 December 1960 on preventive measures are set out in Nevmerzhitsky v. Ukraine (no. 54825/00, § 54, ECHR 2005II (extracts)).
VIOLATED_ARTICLES: 5
6
VIOLATED_PARAGRAPHS: 5-3
6-1
